|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DlVlS|ON

JOSHUA LANDERS,

Petitioner,

V_ Case No. 3:‘|8-cv-‘l75

NORl\/l ROB|NSON, Warden, JUDGE WALTER H. R|CE
London Correctional |nstitution,

RespondenL

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES l\/IAG|STRATE
JUDGE’S SUBST|TUTED REPORT AND RECON||VIENDAT|ONS (DOC.
#28) AND SUPPLEN|ENTAL REPORT AND RECOMMENDAT|ONS
(DOC. #33); OVERRUL|NG PET|T|ONER'S OBJECT|ONS THERETO
(DOCS. ##31, 36); DlSlVllSS|NG PET|T|ON UNDER 28 U.S.C.

§ 2254 FOR WR|T OF HABEAS CORPUS (DOC. #‘l) WlTH
PREJUD|CE; JUDG|VIENT TO ENTER lN FAVOR OF RESPONDENT
AND AGA|NST PET|T|ONER; DENY|NG CERT|F|CATE OF
APPEALAB|L|TY AND LEAVE TO APPEAL /N FOH’MA PA UPERIS;
TERN||NAT|ON ENTRY

 

Based on the reasoning and citations of authority set forth by United States
l\/lagistrate Judge l\/lichae| R. l\/lerz in his Sulostituted Report and Recommendations,
Doc. #28, and his Supp|ementa| Report and Recomrnendations, Doc. #33, as Well
as upon a thorough de novo review of this Court's file and the applicable law, the
Court ADOPTS said judicial filings in their entirety.

Petitioner's Objections to the Substituted Report and Flecommendations,
Doc. #31, are OVERRULED for the reasons set forth in the Supplementa| Report

and Recomrnendations, Doc. #33. Petitioner’s Objections to the Supp|emental

Report and Recomrnendations, Doc. #36, simply re-hash his earlier Objections and
are OVERRULED as meritless for the reasons already thoroughly explained by
l\/iagistrate .Judge lVlerz.

The Court DlSl\/llSSES the Petition Under 28 U.S.C. § 2254 for Writ of
Habeas Corpus, Doc. #1, W|TH PREJUD|CE.

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court’s decision herein Would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision Would be objectively frivolous, Petitioner is denied a certificate of
appealability, and is denied leave to appeal in forma pauperis

Judgment Wi|| be entered in favor of Respondent and against Petitioner.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

perez March 3, 2019 UM r>i~§::

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

 

